Case 4:19-mc-00055-WEJ Document1 Filed 10/01/19 Page 1 of 15

PED IN C
(Rev. 10/19/2011) GPS Search Warrant

United States District Court

Northern District of Georgia OCT ~ i 20 19
In the Matter of the Search of: JA “ N, mA SN,
THE VERIZON WIRELESS CELLULAR TELEPHONE APPLICATION FOR W, Paeice Ae
ASSIGNED TELEPHONE NUMBER FOR GEO-LOCATION DATA
770-843-2312 CASE NUMBER: 4:19-mc-55
UNDER SEAL

I, Samuel J. Lee, being duly sworn, depose and says:

Tam a(n) Task Force Officer of the DEA, and have reason to believe that the

THE VERIZON WIRELESS CELLULAR TELEPHONE ASSIGNED TELEPHONE NUMBER 770-843-2312,
NEMESIO MARTINEZ AT 5191 WILLIAMS, NORCROSS, GA 30093 AND BELIEVED TO BE USED BY LUIS
PEREZ;

contains geo-location data related to an ongoing investigation to locate Luis PEREZ, a person to be arrested, in the Northern District of
Georgia;

and that information as to the location of the Subject Telephone will be obtained by use of the geo-location function that is factory-
installed in the telephone, that such information will lead to evidence concerning the location of PEREZ, a person to be arrested, thus
establishing grounds for the issuance of this warrant,

The facts to support a finding of Probable Cause are as follows:

SEE ATTACHED AFFIDAVIT
Continued on the attached sheet and made a part hereof. EYes ONe
“a
a 7 La. 7 TRED

 

Mature of Affiant ~~ f
Samuel J. Lee
Sworn to before me, and subscribed in my presence ,
f/
October 1, 2019 Gq: 3 G a pr at Rome, Georgia

 

 

  

Date City angStats
Walter E. Johnson tf, / ff
United States Magistrate Judge

 

 

Name and Title of Judicial Officer Signature of ud ial Officer

AUSA John T. DeGenova /404-581- 6201

 
Case 4:19-mc-00055-WEJ Document1 Filed 10/01/19 Page 2 of 15

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

I, Samuel J. Lee, a Task Force Officer with the Drug Enforcement
Administration, Atlanta, Georgia, being duly sworn, hereby state that the

following is true and correct to the best of my knowledge and belief:

INTRODUCTION AND THE SUBJECT TELEPHONE

1. lam a Special Agent of the United States Drug Enforcement Administration
(“DEA”) assigned to the Atlanta Field Division (“AFD”). As such, 1am an
investigative or law enforcement officer of the United States, within the meaning of
Title 18, United States Code, Section 2510(7), that is, an officer of the United States who
is empowered to conduct investigations of, and to make arrests for, offenses
enumerated in Title 18, United States Code, Section 2516.

2. [submit this Affidavit in connection with the application for Order directing
Verizon Wireless to assist agents of the DEA by providing all information, facilities,
and technical assistance needed to ascertain the physical / geographic location data ~
including, without limitation, data indicating the specific latitude and longitude,
Global Position System (“GPS”) information, geographic location data, Enhanced 911,
or other precise location information (collectively “geo-location information”) ~ for the

following cellular telephone:

Subject Telephone: A Verizon Wireless cellular telephone
number 770-843-2312, subscribed in the name of Nemesio
Martinez at 5191 Williams Norcross GA 30093, and believed to
be used by Luis PEREZ.
Case 4:19-mc-00055-WEJ Document1 Filed 10/01/19 Page 3 of 15

3. Based on the facts set forth in this affidavit, there is probable cause to believe
that the geo-location information for the Subject Telephone will assist law
enforcement in arresting PEREZ, who is a “person to be arrested” within the meaning
of Federal Rule of Criminal Procedure 41(c)(4).

4, The court has jurisdiction to issue the proposed warrant because it is a “court
of competent jurisdiction” as defined in 18 U.S.C. § 2711. Specifically, the Court is a
district court of the United States that has jurisdiction over the offense being

investigated, see 18 U.S.C. § 2711(3)(A)(i).

AFFIANT BACKGROUND

5. Iam employed as a Task Force Officer with the DEA and have been
assigned since October 2018. Iam currently assigned to the DEA’s Atlanta Field
Division, Enforcement Group 1. Iam currently employed with the Cartersville
Police Department and have been so employed since July 2013. While
employed with the Cartersville Police Department, I was first assigned to the
Patrol Division and then transferred to the Bartow-Cartersville Drug Task Force
where I spent approximately three years assigned to the FBI Safe Streets Task
Force (a drug and gang task force) as a Drug Investigator.

6. While serving as a Drug Investigator, I have received numerous hours
of training involving the distribution of illegal narcotics. This training addressed
the methods by which drug traffickers possess and distribute controlled
substances; the manner and means in which they conceal and launder the

proceeds from the distribution of controlled substances; the manner and means
Case 4:19-mc-00055-WEJ Document1 Filed 10/01/19 Page 4 of 15

in which they protect their proceeds and their controlled substances; and the
manner and means by which drug traffickers attempt to avoid law enforcement
detection of their activities. The controlled substances as to which this training
applied included, but were not limited to, marijuana, cocaine, heroin, and
methamphetamine.

7. During my law enforcement career, I have written and/or executed
numerous search and seizure warrants pertaining to the seizure of all types of
criminal evidence, such as illegal drugs, drug paraphernalia, drug records, drug
proceeds and evidence of other types of crimes and arrest warrants pertaining to
the arrests of individuals involved in drug trafficking activities. I have
participated in numerous drug investigations and have deployed various
investigative techniques during those investigations. I have become familiar
with the patterns of activity of drug traffickers; the types and amounts of profits
made by drug dealers; and the methods, language, and terms that are used to
disguise the source and nature of the profits from their illegal drug dealings.

8. Based on my training and experience in the investigation of drug
traffickers, and based upon interviews I have conducted with defendants,
informants, and other witnesses and participants in drug trafficking activity, I
am. familiar with the ways in which drug traffickers conduct their business, My
familiarity includes: the various means and methods by which drug traffickers
import and distribute drugs; their use of cellular telephones to facilitate their
drug trafficking activity; and their use of numerical codes and code words to

conduct drug transactions. J am familiar with the ways that drug traffickers
Case 4:19-mc-00055-WEJ Document1 Filed 10/01/19 Page 5 of 15

conceal, convert, transmit, and transport their drug proceeds, including, but not
limited to, the use of couriers to transport currency and proceeds; the use of
third parties to purchase or hold title to assets; and the use of stash houses to
store large quantities of drug proceeds.

9. In addition, I have consulted extensively with other experienced agents
regarding drug trafficking activities. As a result, the knowledge that I have
obtained during my law enforcement career has been further informed by other
law enforcement agents with experience conducting drug investigations.

10. In connection with my official DEA duties, I investigate criminal
violations of federal drug laws and related offenses, including violations of Title
21, United States Code, Sections 841, 843, 846, 848, 856, 952, 960, and 963, and
Title 18, United States Code, Sections 1952, 1956, and 1957. I have received
training, both formal and informal, in the enforcement of the drug laws,
investigation of drug trafficking and money laundering organizations, drug
recognition and terminology, undercover operations, interviewing techniques,
financial/ money laundering investigations, and the use of electronic
surveillance.

11. Iam familiar with and have used many of the traditional methods of
investigation, including, without limitation, visual surveillance, electronic
surveillance, informant and witness interviews, consensually recorded
telephone conversations, wiretap investigations, defendant debriefings, the use
of confidential sources, undercover operations, execution of search warrants, the

seizure of drug evidence, and controlled purchases of drugs, among others.
Case 4:19-mc-00055-WEJ Document1 Filed 10/01/19 Page 6 of 15

12. [have participated in numerous drug investigations, in which
traditional methods of investigation were used that have resulted in the arrests
of individuals who manufactured, smuggled, received, and distributed
controlled substances, and where illegal narcotics and narcotics proceeds were
seized. In connection with those and other narcotics cases, I have conducted
follow-up investigations relating to the laundering and concealment of assets,
analysis of bank and other financial records, and identification of conspirators
through ledgers, telephone bills, records, and photographs.

13. I have been involved in the debriefing of defendants, witnesses, and
informants, as well as others, with knowledge of the importation, distribution,
and transportation of controlled substances and of the laundering and
concealing of proceeds derived from drug trafficking. I have written and/or
executed search, seizure, and arrest warrants pertaining to the seizure of all
types of criminal evidence, including illegal drugs, drug paraphernalia, drug
proceeds, drug records, and evidence of other types of crimes. I personally have
participated in Title III investigations, including wiretap investigations
involving drug trafficking organizations.

14. Based upon training and experience, I am familiar with the ways in
which drug traffickers conduct their business, including the various means and
methods by which drug trafficker’s import and distribute drugs; use cellular
telephones to facilitate drug activity; and use numerical codes and coded
language to conduct their transactions. In my experience, drug traffickers often

obtain cellular telephones in fictitious names and/or the names of third parties
Case 4:19-mc-00055-WEJ Document1 Filed 10/01/19 Page 7 of 15

in an effort to conceal their drug trafficking activities from law enforcement. I
also am familiar with the ways in which drug traffickers conceal, convert,
transmit, and transport their drug proceeds, including, without limitation, the
use of couriers to transport currency and proceeds, the use of third parties and
nominees to purchase or to hold title to assets, the use of multiple vehicles as
conveyances for drugs and drug proceeds, the installation of false/hidden
compartments (“traps”) in those vehicles to covertly transport drugs and drug
proceeds, the use of electronic wires, and the use of off-shore accounts to
launder and conceal assets.

15. I further have been involved for more than four years in the
exploitation, analysis, and evaluation of the particular information, which is
almost exclusively associated with the use of cellular telephone devices. This
particular information includes but is not limited to;

a. the use of cell site data, GPS pings and telephone company records
to identify the location where cellular telephones are being used;

b. the telephone companies utilization of I M.E.I. “International Mobile
Electronic Identifier,” and ESN “Electronic Serial Numbers” to
identify a particular telephone device within the cellular companies
system to a particular telephone number with a particular cellular
device;

c. analysis of telephone records to identify potential co-conspirators in

investigations where cellular telephones are being used; and
Case 4:19-mc-00055-WEJ Document1 Filed 10/01/19 Page 8 of 15

d. the use of cell site simulator type equipment to identify cellular
devices used by targets subjects.

16. In my training and experience, I know that Verizon Wireless is a
company that provides cellular telephone access to the general public. I also
know that providers of cellular telephone service such as Verizon Wireless have
technical capabilities that allow them to collect and generate information about
the locations of the cellular telephones to which they provide service. Based on
my training and experience, I know that Verizon collects per-call measurement
data, which Verizon also refers to as the “real-time tool” (“RTT”). RIT data
estimates the approximate distance of the cellular device from a cellular tower
based on the speed with which signals travel between the device and the tower.
This information can be used to estimate an approximate location range that is

more precise than typical cell-site data.

SOURCES OF INFORMATION

17. I make this Affidavit based upon personal knowledge derived from
my participation in this investigation and information I have learned from

(including, but not limited to) the following sources:

a. discussions with DEA Special Agents and investigators;
b. the review of written reports of investigations, arrests, seizures, and
physical surveillance conducted by state and local officers and

federal agents;
Case 4:19-mc-00055-WEJ Document1 Filed 10/01/19 Page 9 of 15

c. the review of telephone toll records;

d. the review of reports of debriefings of sources of information and
other witnesses;

e. undercover operations;

f. calls and electronic communications - obtained through consensual
recordings, interception, and/or search warrants;

g. geo-location data for cellular telephones; and

h. public records and commercial database searches.

18. Unless otherwise noted, wherever in this affidavit I assert that a
statement was made, the information was provided by another law enforcement
officer (who may have had either direct or hearsay knowledge of the statement)
with whom I have spoken or whose report I have reviewed. Such statements
are stated in sum and substance, unless otherwise indicated. Wherever in this
Affidavit I state a belief, such belief is based upon my background, training, and
experience and the information obtained through this investigation to date,
information from the undercover operations, and the content and context of the
communications.

19. The facts relayed in this affidavit do not reflect the totality of
information known to me or other agents and officers, and merely the facts
necessary to establish probable cause. I do not rely upon facts not set forth

herein in reaching my conclusion that a warrant should be issued, nor do!
Case 4:19-mc-00055-WEJ Document1 Filed 10/01/19 Page 10 of 15

request that this Court rely upon any facts not set forth herein in reviewing this

affidavit in support of the application for a warrant

PROBABLE CAUSE

20. Since approximately March 2018, DEA Atlanta has been investigating
a drug trafficking ring operating in Rome and Atlanta, Georgia, and elsewhere.
Members of the organization have included Juan Cain VALENCIA-Ramirez,
Luis Antonio PEREZ, Javier RIVERA, Ricky MCPHERSON, and others for drug
trafficking and money laundering in the area of Atlanta and Rome, Georgia, and
Houston, Texas. As discussed below, agents believe that PEREZ, the user of the
Subject Telephone, was a drug courier for VALENCIA-Ramirez, the leader of
this distribution network.

21. In October 2018, agents executed a federal search warrant at 223 Ellis
Road, Rome, Georgia. There, agents found a large quantity of
methamphetamine buried on the property. In the house, agents found two
cellular telephones that appeared to have been used by or belonged to PEREZ.
When agents searched the phones pursuant to a federal search warrant, agents _
identified PEREZ’s Facebook account, “atlvatoz.luis,” (Facebook ID
100002397117392). Agents recognized an accompanying Facebook profile
picture of the telephone user as Luis PEREZ.

22. On April 23, 2019, the grand jury in the Northern District of Georgia
charged VALENCIA and PEREZ in a sealed indictment with a conspiracy to

distribute methamphetamine, distribution of methamphetamine, and attempted
Case 4:19-mc-00055-WEJ Document1 Filed 10/01/19 Page 11 of 15

distribution of methamphetamine. Arrest warrants were issued for
VALENCIA-Ramirez and PEREZ on April 24, 2019, and PEREZ is currently a
fugitive.

23. On July 24, 2019, a search warrant was authorized by Magistrate Judge
Walter E. Johnson for information associated with PEREZ’s Facebook account:
“atlvatoz.luis” and Facebook ID 100002397117392.

24. On August 7, 2019, Facebook provided agents with records concerning
the account. For instances that the account was “logged in to” or accessed,
Facebook provided dates, times, and Internet Protocol (IP) addresses associated
with the logins. Using these IP addresses provided, agents were able to identity
Internet Service Providers (ISPs) that provided the internet access to log-in to
PEREZ’s account. Agents determined that someone had logged onto PEREZ’s
Facebook account through the ISP Verizon Wireless on June 29, 2019 at 19:24
hours UTC; June 30, 2019 at 12:43 hours UTC; and July 3, 2019 at 12:32 hours
UTC.

Identification of Subject Telephone

25. Agents obtained Verizon records to identify the Verizon account
associated with the IP addresses used to log-in to PEREZ’s account. The
Verizon subscriber for the account for all three of the above-referenced log-ins
was listed as Nemesio Martinez at 5191 Williams in Norcross, GA 30093. A
telephone number attached to the account was 770-843-2312 (Subject

Telephone). The Subject Telephone has been active since June 26, 2019.

10
Case 4:19-mc-00055-WEJ Document1 Filed 10/01/19 Page 12 of 15

26. From the investigation, agents know that the address associated with
the Subject Telephone (5191 Williams Road) is the same address listed on
PEREZ’ GA Driver's License.

27, Further, on April 18, 2018, PEREZ used telephone number 470-303-
7588 to speak with a DEA Undercover Agent to finalize the details of a purchase
of one kilogram of methamphetamine. Telephone records for that 7588 number
showed that the subscriber was listed as Luis Perez at 5191 Williams Rd,
Norcross, GA 30093. The 7588 number was active from March 20, 2018 until
April 20, 2018.

28. Further, toll records show that the Subject Telephone is in contact
with other telephone numbers previously identified in this investigation.

29. Based upon my training and experience I know that drug traffickers
will frequently possess multiple telephones. For example, during the course of
the, agents determined VALENCIA used approximately nine different
telephone numbers over a seven-month period. However, while drug
traffickers may frequently change their telephone numbers, they will contact the
same individuals.

30. Based on this information set forth in this affidavit, and my training
and experience, | believe that PEREZ has used and is currently using the
Subject Telephone.

31. Determining the location of the Subject Telephone will assist agents
in further identifying PEREZ’s location or locations that he has frequented,

which will lead to information that will lead to his arrest.

11
Case 4:19-mc-00055-WEJ Document1 Filed 10/01/19 Page 13 of 15

GPS DATA AND ANYTIME MONITORING

32. I understand that the Subject Telephone is equipped with technology
that emits geo-location data to be collected by Verizon Wireless. The geo-
location mobile tracking equipment was factory-installed within the Subject
Telephone and upon belief has remained in the Subject Telephone up to the
date of this affidavit. The equipment provides a link between the Subject
Telephone and Verizon Wireless, where the mobile tracking equipment
generates a signal that fixes the telephone’s geographic position. The signal is
then read by a cell phone tower that transmits the location information in a form
that Verizon Wireless computer systems are able to calculate and project upona
map.

33. I further understand that Verizon Wireless can provide location-
finding information 24 hours a day. Based on my training and experience, I
know that drug traffickers frequently operate at different hours of the day and
often transport and/or deliver drug loads during the evening and early
morning hours. Further, I know that individuals often keep cellular phones
near them at all hours, including during the night. As a result, I further request
that the geo-location warrant authorize the monitoring of transmissions from
the geo-location system any time in the day or night.

34. I request the Court to direct Verizon Wireless to assist DEA agents in
the monitoring of transmissions from the geo-location mobile tracking device
installed in the Subject Telephone and grant DEA agents the authority to

monitor geo-location data transmissions via the Verizon Wireless systems to

12
Case 4:19-mc-00055-WEJ Document1 Filed 10/01/19 Page 14 of 15

extend to any time of the day or night as required, including monitoring of geo-
location data transmissions (a) from inside private residence or garages and
other locations not open to the public or visual surveillance; and (b) in the event
that either the Subject Telephone leave the Northern District of Georgia, but
remain within the United States. I further request that the Court direct Verizon
Wireless to provide said agents immediately on request with all information
needed to ascertain the physical locations of the Subject Telephone. I also
request that the Court direct that Verizon Wireless provide an engineering map

showing cell site tower locations, sectors, and orientations.

CONCLUSION

35. WHEREFORE, pursuant to Federal Rule of Criminal Procedure 41 and
Title 18, United States Code, Section 2703, it is requested that the Court issue a
warrant and Order authorizing the acquisition of the requested information and
directing Verizon Wireless, the service provider for the Subject Telephone to
furnish the technical assistance necessary to accomplish the acquisition
unobtrusively and with a minimum of interference with such services as that
provider accords the user of the Subject Telephone specifically through the use
of a factory-installed geo-location function within the Subject Telephone and
for a period of forty-five (45) days. Reasonable expenses incurred pursuant to
this activity will be processed for payment by the DEA.

36. IT IS FURTHER REQUESTED that the Court authorize Verizon

Wireless to disclose to the DEA, transmissions from the Subject Telephone’s

13
Case 4:19-mc-00055-WEJ Document1 Filed 10/01/19 Page 15 of 15

geo-location function: (1) when the Subject Telephone is inside private
residences, garages, and other areas not open to the public or visual
surveillance; and (2) when the Subject Telephone leaves the Northern District

of Georgia (so long as the Subject Telephone remains in the United States).

SEALING REQUEST

37. IT IS FURTHER REQUESTED that the search warrant, supporting
application, affidavit, and associated pleadings be filed UNDER SEAL until
further order of the Court to avoid premature disclosure of the ongoing
undercover investigation, guard against flight, avoid the destruction of
evidence, avoid the intimidation of witnesses, and better ensure the safety of
agents and others, except that working copies may be served on Special Agents
and other investigative and law enforcement officers of the DEA, federally
deputized state and local law enforcement officers, and other government and
contract personnel acting under the supervision of such investigative or law

enforcement officers, as necessary to effectuate the Court's Orders.

END OF AFFIDAVIT

14
